Robinson, J.
(dissenting in part.) Without attempting to swell the record by arguing either the law or the facts, I hold that plaintiffs are not ’entitled to recover for their stock and good will more than $200 a share, with interest from August 13, 1918. That was the full value of the stock, including the good will of the business when the transfer was made to the new company. Assuredly it could not have been sold for a greater amount. If the managers of the new corporation by their work, skill, and personal credit happened to realize a greater profit, it was their own good fortune. They did all the work, took all the risk of loss, while the plaintiffs did nothing and took no risk whatever. As they did not risk any loss, 6 per cent, on their capital is a fair and legal compensation for the use of their money. The defendants could easily have borrowed money at that rate. There is a gross wrong in allowing the plaintiffs to stand by and speculate on the profits of the new com*566pany without incurring any risk of loss. “He who takes the benefit must bear the burden.” Code (Comp. Laws) § 7255.